  8:20-cv-00249-RGK-PRSE Doc # 4 Filed: 06/25/20 Page 1 of 2 - Page ID # 22




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                    Plaintiff,                               8:20CV249

          vs.
                                                               ORDER
MICHAEL MYERS, Director; WEST,
Captain; BENES, Sgt; and MCNEIL, Co
II,

                    Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing No. 1) on June 24, 2020. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request to
proceed in forma pauperis.1 Failure to take either action within 30 days will result in
the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).


      1
       If Plaintiff is granted leave to proceed in forma pauperis (“IFP”) in this
matter, he will be allowed to pay the court’s $350 filing fee in installments. See 28
U.S.C. § 1915(b)(1); In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997). He would not be
subject to the $50.00 administrative fee assessed to non-IFP plaintiffs.
  8:20-cv-00249-RGK-PRSE Doc # 4 Filed: 06/25/20 Page 2 of 2 - Page ID # 23




      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: July 27, 2020: Check for MIFP or
payment.

      Dated this 25th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
